724 S.E.2d 509 (2012)
Stephen C. NICHOLSON, Individually and as Administrator of the Estate of Geraldine Anne Nicholson
v.
Arleen Kaye THOM, M.D.
No. 378P11.
Supreme Court of North Carolina.
March 8, 2012.
William P. Daniell, Raleigh, for Thorn, Arleen Kaye (M.D.).
*510 James W. Musselwhite, Lumberton, for Nicholson, Stephen C, et al.
John Charles Boger, for Penn, Rafael, et al.
Clifford Britt, Winston-Salem, for Nicholson, Stephen C, et al.

ORDER
Upon consideration of the petition filed on the 21st of September 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."